--------------------------------------------------------------------------------

EXHIBIT 10.2
   
EMPLOYMENT AGREEMENT
  
THIS AGREEMENT is made and entered into this 16th day of April, 2012, between
MARK VAN EMAN (hereinafter referred to as "Employee") and ENCOM GROUP, INC., a
Nevada corporation, by and through its Board of Directors (hereinafter referred
to as "Employer", “Company”, or “Encom”). The Employer and the Employee may be
referred to singularly as a “Party” or collectively as the “Parties”.


IN CONSIDERATION of the mutual promises set forth below, Employee and Employer
hereby agree as follows:


Definitions:    The Parties hereby agree to the “Definitions” set forth in
Exhibit “D” to this Agreement; as may be amended from time-to-time.


1.   Employment.  Employer hereby agrees to employ Employee and Employee hereby
agrees to provide services to Employer in the position of President and Chief
Operations Officer upon the terms and conditions hereinafter set forth.


2.   Executive Duties.  Employer and Employee agree that Employee shall perform
the duties and responsibilities set forth in Exhibit “A” during the term of this
Agreement.


3.   Board of Directors.  Employer and Employee agree that the Employee will be
granted a Board of Directors position to serve in the capacity of Chairman of
the Board and shall continue in this role during the term of his employment and
any subsequent renewals. Employee may continue as a member of the Board of
Directors upon expiration of this agreement so long as he is elected by the then
voting shareholders of the Company.


4.   Term of Agreement.  The parties agree that the initial term of this
Agreement shall be Six (6) years commencing April 16th, 2012 (each year being
referred to herein as a “Contract Year”).  Prior to the expiration date of the
Agreement, Employee shall have the option, in the Employee’s sole discretion,
but subject to the provisions regarding termination set forth in this Agreement,
to extend and renew this Agreement up to three additional times, each renewal
period shall extend the term of the Agreement for not more than Two (2)
additional years at a time. Such renewals shall become automatically effective
only so long as Employee has not provided Employer with written notice of
Employee’s intention to terminate.  In the event Employee intends to not renew
this Agreement, then Employee shall be required to provide written notice of
termination no less than sixty (60) days in advance of the expiration date of
the then current Contract Year.


5.   Employee Working Conditions.  Employer agrees that, during the term of this
Agreement, Employer: (i) shall treat Employee with respect and professional
courtesy commensurate with Employee's position; (ii) shall provide, establish
and maintain reasonable working conditions for Employee and abide by all state,
federal and local employment regulations and laws; (iii) shall not, without the
express written consent of Employee, alter or significantly reduce the duties
and responsibilities assigned to Employee as set forth in Exhibit “A” to this
Agreement; (iv) shall not, without Employee's express written consent, reduce
the facilities and perquisites made available to Employee at the time this
Agreement is executed and as enhanced during the term of this Agreement; (v)
shall not materially reduce the type or level of Employee benefits to which
Employee is entitled at the time this Agreement is executed and as enhanced
during the term of this Agreement; and (iv) shall allow Employee to perform his
duties from locations other than the Employer’s place of business. At such time
as the parties mutually agree to locate the corporate offices, Employee shall
within a reasonable time thereafter arrange to be present at the corporate
offices from time to time on a regular basis demonstrating a presence
commensurate with his position.
  
 
1

--------------------------------------------------------------------------------

 
  
6.   Compensation.  As consideration for Employee's services as set forth in
Exhibit “A” to this Agreement, Employee agrees to accept and Employer agrees to
pay the Employee per the Compensation Schedule set forth in Exhibit “B” to this
Agreement. Employee shall be entitled to annual review and increase in annual
compensation commensurate with executives in a similar position of
responsibility. As further consideration for Employee's services, Employee shall
be eligible to receive bonuses and other incentive based compensation as set
forth in Exhibit “B” to this Agreement; which may be modified from time-to-time
upon mutual consent of the parties.


7.   Founders Shares.  As consideration for the services rendered by Employee
prior to the execution of this Agreement, and for additional services to be
rendered during the initial three (3) year term of this Agreement, the Employee
is hereby granted 516,375 shares of the Company’s common stock (“Founders
Shares”). The Founders Shares shall be held in the name of the Employee in an
escrow account to be established by the Company in conjunction with the
execution of this Agreement. The Founders Shares vest and will be released from
escrow as follows:
  
a)  
172,125 Founders Shares will be released to Employee one (1) year from the date
of execution of this Agreement;



b)  
172,125 Founders Shares will be released to Employee two (2) years from the date
of execution of this Agreement; and



c)  
172,125 Founders Shares will be released to Employee three (3) years from the
date of execution of this Agreement.



8.   Automobile Allowance.  Executive shall be entitled to a Car Allowance as
set forth in Exhibit “B” to this Agreement, which shall be paid periodically
together with any salary as per the companies standard payroll practices. The
company shall also reimburse the Employee for any business related mileage as
per the IRS policy for mileage reimbursement. Employee must maintain a valid
driver's license, a vehicle that is legally licensed, registered, and meets the
basic insurance requirements of that type of vehicle under state laws.


9.   Common Stock Options.  Subject to customary anti-dilution clauses, and as
further consideration for Employee's services, upon execution of this Agreement,
Employee shall from time-to-time receive options to acquire common stock of the
Employer.  It is understood by the parties that the exercise price of all stock
options granted under this Agreement shall be established as the lowest closing
price of the Employer’s common stock during the thirty (30) days prior to
issuance of the option, which shall be confirmed in writing within three (3)
calendar days. All stock options shall be granted pursuant to a Stock Option
Agreement, which shall be reasonably satisfactory to Employee’s counsel. Upon
full execution of the Stock Option Agreement, it shall be attached to this
Agreement as Exhibit “C”.
 
 
2

--------------------------------------------------------------------------------

 
      
10.   Acceleration of Options and Founders Shares.  Upon the occurrence of any
of the following events at a time while Employee holds outstanding options and
escrowed Founders Shares or is entitled to future options to purchase Company
Stock, the Company shall take whatever measures are necessary to insure that all
such options and founders shares shall be immediately vested and exercisable in
full;


a)  
the acquisition described in clause (i) of the definition of Change of Control;



b)  
the change in the composition of the Board of Directors described in clause (ii)
of such definition;



c)  
the shareholder approval or adoption described in clauses (iii) or (iv) of such
definition;



d)  
the commencement date of any tender offer subject to the terms of Section
14(d)(1) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), or exchange offer subject to the terms of the Securities Act of 1933, as
amended (the "Securities Act"), or any other offer or series of offers to
purchase for cash, or to exchange for securities of a person other than the
Company or any of its affiliates, Encom Common Stock by any "person" or "group"
of persons (as such terms are used in Rule 13d of the Exchange Act) other than
an offer or offers by Encom or by employee benefit plan(s) sponsored by Encom
("Tender Offer") if such person or group would hold 30% or more of the then
outstanding Encom Common Stock after the consummation of the Tender Offer;



e)  
the Termination of Employee subject to the provisions of Section 20, 21 or
Section 22 that specifically trigger the vesting of all of the Employee’s stock
options



11.   Benefits.  Employee shall be provided health and welfare benefits
including but not limited to medical (Employee and family), dental (Employee and
family), vision (Employee and family), and disability and life insurance as well
as vacation and sick leave on the same terms and conditions as similarly
situated senior executive level employees. Long-term disability insurance shall
be fully paid during all periods of eligibility requiring premium. Employee
shall be eligible to participate in any Employer provided 401k plan on the same
terms and conditions as the most senior executive officers of the company.  In
addition, Employee shall be entitled to qualify for and participate in all other
Employer benefit plans, bonus programs and stock option programs, if any, in
accordance with the terms of such plans and programs. Employee will also be
provided other benefits as described by exhibit hereto.


12.   Gross-Up of Parachute Payments. Subject to Employee's ongoing employment
under terms of this Agreement and in conjunction with all other incentive plans
of the Company, the Employee shall be at all times provided adequate protection
in connection with various benefits in the event of termination of Employee's
employment with the Company pursuant to Sections 20, 21 or 22, or during the
Protected Period.  If Employee's employment is terminated without cause during a
Protected Period or otherwise in connection with a "Change of Control" of the
Company, within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"), or otherwise under the terms of Sections 20, 21
or 22, then a portion of those benefits could be characterized as "excess
parachute payments" within the meaning of Section 280G of the Code.  The parties
hereto acknowledge that the protections set forth in this Section 12 are
important, and it is agreed that Employee should not have to bear the burden of
the excise tax that might be levied under Section 4999 of the Code or any
similar provision of state or federal law, in the event that any portion of the
benefits payable to Employee pursuant to this Agreement or the other incentive
plans of the Company are treated as an excess parachute payment.  The parties,
therefore, have agreed as set forth in this Section 12
  
 
3

--------------------------------------------------------------------------------

 
  
Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution (including income recognized by
Employee upon the early vesting of restricted property or upon the exercise of
options whose exercise date has been accelerated) by the Company or any other
person to, or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 12) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any similar provision of state or federal law or
any interest or penalties are incurred by Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay an additional payment (a “Gross-Up Payment”), in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed on the Gross-Up Payment, Employee retains an amount of the Gross-Up
Payment equal to one hundred percent (100%) of the Excise Tax imposed on the
Payments.
    
In the event of any dispute as to the applicability or amount of any Gross-Up
Payment, all determinations required to be made under this Section 12, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the independent public accounting firm regularly employed by
the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and to Employee within thirty (30) Days
business days after the receipt of notice from Employee that there has been a
Payment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm will be borne by the Company. If the Accounting
Firm determines that no Excise Tax is payable by Employee, it shall furnish
Employee with a written statement that failure to report the Excise Tax on
Employee’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding on the Company and Employee unless and until a
final determination is received from the Internal Revenue Service indicating a
contrary result.  As a result of uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments may not have been made by the
Company that should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder.  If the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Employee, consistent with the maximum limitation stated in paragraph 12(b)
above. In the event it is determined by the Accounting Firm that the Gross
Payments previously made by the Company exceeded the limitations stated in
paragraph 12(b) above, upon written notice from the Company, accompanied by a
copy of the Accounting Firm’s calculation of same, the amount of such
overpayment shall be promptly paid by the Employee to the Company.
  
 
4

--------------------------------------------------------------------------------

 
  
13.   Salary/Bonus Deferral.  Employer may request Employee to defer payment and
receipt of a portion of salary and bonuses due to Employee for a period of not
more than six (6) months from the date this Agreement is executed, provided
Employer agrees to pay, (i) that portion of the deferred compensation necessary
to pay any and all taxes on the deferred amount plus, (ii) reasonable interest
on the deferred amount, both (i) and (ii) are as determined by Employee’s
accountant, and provided that deferrals shall be limited as follows:  Employee’s
gross monthly income excluding the tax payment for the deferred amount, shall
not be less than Ten Thousand Five Hundred Dollars and 00/100 dollars
($10,500.00) as a result of the deferral.
   
14.   Expenses.   In addition, Employer will reimburse Employee for all
reasonable expenses incurred in the course of performing services for Employer,
including but not limited to travel and entertainment expenses. The Chief
Financial Officer of the Employer must approve any expense in excess of $5,000
but less than $10,000. All expenses in excess of $10,000 must be approved by
both the Chief Financial Officer and the CEO or President.


15.   Vacation.  During the Term of this Agreement, the Employee shall initially
be entitled to four (4) weeks’ vacation, all of which shall be taken in
accordance with the Employer’s policies in effect and as may be amended from
time-to-time.


16.   Covenants of Employee.  For and in consideration of the employment herein
contemplated and the consideration paid or promised to be paid by the Employer,
the Employee does hereby covenant, agree, and promise that during the Term
hereof and for a period thereafter to the extent specifically provided in this
Agreement as follows:


a)  
During the term of this Agreement, Employee shall be allowed to pursue other
business interests and/or professional pursuits, provided such involvement would
not (i) interfere with his duties as set forth herein.



b)  
Employee will not engage, directly or indirectly, in any activity competitive
with the business of the Employer.  This prohibition shall include the
ownership, management, operation, control of, employment by, participation in,
or connection with the management, ownership, operation or control of, in any
manner, any business of the type and character engaged in by the
Employer.  Notwithstanding the foregoing, the Employee may make or maintain an
investment not to exceed five percent (5%) of the capital stock of any publicly
traded company.



c)  
Employee will truthfully and accurately make, maintain, and preserve all records
and reports that the Employer may from time-to-time request or require.



d)  
Employee will fully account for all money, records, goods, wares and
merchandise, or other property belonging to the Employer of which the Employee
has custody, and will promptly pay over and deliver the same whenever and
however the Employee may be reasonably directed to do so.



e)  
Employee will obey all rules, regulations, and special instructions applicable
to him, including but not limited to, those set forth in Employer’s then
existing policies and procedures manual, and will be loyal and faithful to the
Employer at all times.

  
 
5

--------------------------------------------------------------------------------

 
  
f)  
Employee will make available to the Employer any and all of the information of
which the Employee has knowledge relating to the business of the Employer, and
will make all suggestions and recommendations which the Employee feels will be
mutually beneficial to the Parties.



g)  
Employee agrees that upon termination of his employment hereunder, he will
immediately surrender and turn over to the Employer all books, records, forms,
specifications, formulae, data, processes, programs, papers and writings related
to the business of the Employer and all other property belonging to the
Employer, together with all copies of the foregoing, it being understood and
agreed that the same are the sole property of the Employer.



h)  
Employee agrees that all ideas, concepts, processes, discoveries, devices,
machines, tools, materials, designs, improvements, inventions, and other things
of value  whether patentable or not, which are conceived, made, invented, or
suggested either by the Employee alone or in collaboration with others, whether
before or during the Term of his employment which pertain specifically to the
Employer and whether or not during regular working hours, shall be promptly
disclosed in writing to the Employer and shall be the sole and exclusive
property of the Employer.  The Employee hereby assigns all of his right, title,
and interest in and to all such Intangible Rights to the Employer, and the
Employer’s successors or assignees.  In the event that any of said Intangible
Rights are deemed by the Employer to be patentable or otherwise registerable
under any federal, state, or foreign law, the Employee further agrees that at
the expense of Employer, he will execute all documents and do all things
necessary, advisable, or proper to obtain patents therefore or registration
thereof, and to vest in the Employer full title thereto.



17.   Mutual Covenants of Employer and Employee.  For and in consideration of
the employment herein contemplated and the compensation, covenants, conditions,
and promises herein recited, the Employer and the Employee do hereby mutually
agree to the following:


a)  
Employee shall not, by reason of this Agreement, have any vested interest in, or
right, title or claim to, any land, buildings, equipment, machinery, processes,
software, systems, products, contracts, goods, wares, merchandise, business
assets, or other things of value belonging to or which may hereafter be
acquired, owned or leased from Employee by the Employer unless otherwise
approved by the Board from time-to-time.



b)  
Complete control of the Employer, including, but not limited to, their plans,
properties, contracts, methods, and policies, shall be established by the Board
of Directors, and the Employee shall not, by reason of anything contained in
this Agreement, either express or implied, have any control over such matters,
and the Employer may, in their sole and absolute discretion, give, sell, assign,
transfer or otherwise dispose of any or all of their assets or business in whole
or in part, to any person, firm, or corporation, whether or not such person,
firm, or corporation is in any manner owned by, associated with, or affiliated
with the Employer.

  

 
6

--------------------------------------------------------------------------------

 
  

c)  
Employee acknowledges that the nature of his position with the Employer may
mandate that the Employee perform such duties and render such services as are
required of him hereunder.



d)  
Employee during the term of this Agreement shall be allowed to pursue other
business interests and/or professional pursuits, provided that Employee's
pursuit of other business interests shall not materially diminish Employee's
performance of his duties as set forth here.



18.   Employer’s Covenant Regarding Outstanding Shares.  Employer has
represented to Employee that Employer’s Board of Directors may, during the term
of this Agreement and any subsequent renewals, consider conducting a
re-capitalization of the Employer, as may be deemed to be in the best interests
of the Company.  Such re-capitalization shall be performed only with the
approval of the Board of Directors.  Such re-capitalization shall be performed
in such manner as necessary to maintain the highest possible share price for
outstanding shares.  Employee’s stock and option position with respect to this
agreement shall be protected against any and all dilution or reduction as might
otherwise result from such recapitalization as defined in Section 19.


19.   Employer’s Covenant Regarding Anti-Dilution.  The Employee and Randy Bayne
have been granted the right to maintain a mutual, combined controlling interest
in the Employer that is to be maintained during the entire term of their
combined employment with the Employer.  During the term of this Agreement and
any subsequent renewals, Employee shall maintain, at no cost to the Employee, an
equity ownership position equal to the highest percentage ownership provided as
per this Agreement; which shall include but not be limited to future common
stock or option grants as may be granted by the Employer from time-to-time. No
adjustments will be made in the case of stock option and stock grants to other
employees that receive the approval of the Employee and Randy Bayne. Should the
Company undergo any recapitalization event that would result in the reduction of
the percentage ownership of Employee, the Employee and Randy Bayne shall receive
a stock grant adjustment to reduce the dilution effect of the shares issued in
order to avoid the loss of maintaining at least a 51% collective ownership
interest in the absence of the express written consent to the contrary of both
the Employee and Randy Bayne.  If there is a recapitalization event involving
tranches or other multiple closings, the anti-dilution adjustment shall be
calculated as if all stock was issued at the first closing.


20.   Termination. Should Employer terminate this Agreement and Employee's
employment for any reason other than for Cause as defined herein, and/or breach
of any material provisions of this Agreement, and further excluding the case in
which Employee shall resign in the absence of Employer’s breach, Employer shall
within thirty (30) days thereafter tender to Employee a lump sum cash payment
equal to:


a)  
Employee's then current wages and projected bonus for the remainder of the
current Contract Year plus;



b)  
an amount equal to the total compensation that would have been due for the
following full Contract Year including any and all benefits, transition bonus,
projected bonuses, vacation pay, and incentives in place at the time of such
termination plus;

  

 
7

--------------------------------------------------------------------------------

 
  

c)  
the Company shall immediately cause all unvested shares to become fully vested
and exercisable;



d)  
the present value (10% discount rate) of the balance due based on the full value
for the remainder of the existing term of this Agreement including all
extensions available to Employee hereunder;



e)  
an amount equal to all taxes, penalties, or assessments of any nature that
Employee shall incur in connection with such lump sum payment.



In addition, at the time of such termination, the Company shall exercise every
reasonable effort to cause Employee’s vesting schedule for any and all unvested
options for shares of Employer’s stock to be immediately accelerated so that all
unvested options shall become fully vested and exercisable pursuant to the terms
of any Employee Stock Option Agreement as may be attached hereto as Exhibit “C”,
and as it may be amended from time to time during the term of this Agreement.


Notwithstanding any contrary provision set forth hereinabove, Employer shall
have the right, at its option, to terminate this Agreement for Cause as defined
herein, provided, however, that prior to terminating Employee for Clause,
Employer shall give Employee at least sixty (60) business days’ written notice
of an intent to terminate for Cause, which notice shall specify the nature and
detail of such Cause, and, if Employee cures such Cause within such sixty (60)
day period, this Agreement shall remain in full force and effect.


21.   Termination Due To Disability, Sickness or Death.  In the event Employee
becomes permanently disabled and Employee's physician determines Employee is
unable to perform his regular or customary duties as a result of the disability
(and the Employer is unable to reasonably accommodate Employee's disability),
Employer agrees to pay Employee's then current compensation for a six-month
period or until such time as Employee’s long term disability insurance benefits
in an amount not less than sixty percent (60%) of his then-current salary shall
commence.


Employer may also terminate the employment of Employee hereunder upon the death
of Employee or upon Employee’s inability by reason of sickness or disability to
perform his obligations for a period of more than one hundred eighty (180) days
consecutively; however in such an event the Company shall follow the lump sum
payment provisions as described in Section 20 (a), (b), (c), (d), and (e) stated
above. The Company shall also exercise every reasonable effort to insure that
Employee’s vesting schedule for any and all unvested options for shares of
Employer’s stock shall be immediately accelerated so that all unvested options
shall become fully vested at the time of such termination.


Employee may terminate his employment hereunder for Good Reason as defined
herein, upon at least sixty (60) days’ prior written notice to Employer, which
notice shall specify the Good Reason, provided that if Employer cures such Good
Reason within such sixty (60) day period, this Agreement shall remain in full
force and effect.  In the event of a termination by Employee with Good Reason
Employee shall be entitled to receive (i) his base salary for twenty four (24)
months from the date of termination, (ii) the option to continue his medical
coverage, at the Company’s expense, existing on the date of termination for
twelve (12) months and (iii) acceleration of any vesting or other compensation,
as defined in Section 20 (a), (b), (c), and (e) stated above. The Employer may,
in its sole discretion, pay the Termination Payment in one lump sum or in equal
payments in accordance with its customary payroll practices.
   
 
8

--------------------------------------------------------------------------------

 
   
22.   Health and Welfare.  As further consideration for Employee's services,
Employer agrees to provide after termination of this Agreement and at the
Employer’s expense, health and welfare insurance benefits to Employee under the
same terms and conditions as provided to Employee during the term of this
Agreement to the maximum extent allowed by COBRA.  Employee’s benefits shall
also include a life insurance policy in a death benefit amount of not less than
One Million ($1,000,000) naming such parties as Employee may designate from
time-to-time, as beneficiary; also remaining in effect for the period of time
COBRA health insurance benefits continue.


23.   No Mitigation Obligation.  The Company acknowledges that it will be
difficult and may be impossible (i) for Employee to find reasonably comparable
employment following termination of Employee's employment and (ii) to measure
the amount of damages which Employee may suffer as a result of the termination
of Employee's employment. Accordingly, all amounts paid to Employee under this
Agreement following Employee's termination of employment are acknowledged by the
Company to be reasonable and to be liquidated damages, and Employee will not be
required to mitigate the amount of such payments by seeking other employment or
otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever (including from other employment) create any mitigation,
offset, reduction or any other obligation on the part of Employee under this
Agreement.


24.   Covenant Not to Compete.  The Employee recognizes that the Employer has
business goodwill and other legitimate business interests which must be
protected, the Employee agrees and covenants as follows for one (1) year
following the termination of this Agreement for any reason:


a)  
Agreement Not to Compete.  Employee will not, either directly or indirectly, (i)
for himself, or (ii) as a shareholder, owner, partner, joint venturer, promoter,
consultant, manager, independent contractor, agent, or in some similar capacity,
participate in a Competing Business (as defined below) within the Territory (as
defined below); and



b)  
Agreement Not to Solicit Customers.  Employee will not, either directly or
indirectly, on his own behalf or in the service of or on behalf of others,
solicit or attempt to divert to a Competing Business or to any third party any
person, concern, or entity who is or was, or in the future will be (at the time
of solicitation), a Customer of the Business (as defined below) or of Employer
(or any Customer of any of the foregoing) whether within or without the
Territory, and further, Employee will not, either directly or indirectly, on his
own behalf or in the service of or on behalf of others, initiate a call upon any
person, concern or entity who is, or was, or in the future will be (at the time
of solicitation), a Customer of the Business or of Employer for the purpose of
diverting or appropriating business to a Competing Business or to any third
party.  In the event any such Customers initiate a call upon Employee, then
Employee shall not entertain any such call without first referring such person
to Employer.

    
 
9

--------------------------------------------------------------------------------

 
  
c)  
Agreement Not to Solicit Employees. Employee will not, either directly or
indirectly, on his own behalf or in the service of or on behalf of others,
solicit, divert, or recruit any employee of Employer to leave such employment or
otherwise terminate his or her employment, whether or not such employment is
pursuant to a written contract or at will.



It is mutually understood and agreed that if any of the provisions relating to
the scope, time, or territory of this Section 24 of the Agreement are more
extensive than is enforceable under applicable laws or are broader than
necessary to protect the goodwill and legitimate business interests of the
Employer, then the Parties agree that they will reduce the degree and extent of
such provisions by whatever minimal amount is necessary to bring such provisions
within the ambit of enforceability under applicable law.
     
25.   Business Opportunities.  For as long as the Employee shall be employed by
the Employer and thereafter with respect to any business opportunities learned
about during the time of the Employee’s employment by the Employer, the Employee
agrees that with respect to any future business opportunity or other new and
future business proposal which is offered to, or comes to the attention of, the
Employee and which is in any way related to, or connected with, the Business,
the Employer shall have the right to take advantage of such business opportunity
or other business proposal for its own benefit. The Employee agrees to promptly
deliver notice to the Board in writing of the existence of such opportunity or
proposal, and the Employee may take advantage of such opportunity only if the
Employer does not elect to exercise its right to take advantage of such
opportunity


26.   Trade Secrets.  Employee will, in the course of his duties on behalf of
Employer, be advised of certain business matters and affairs of Employer
regarding its clients and the management of its business.  The duties performed
by Employee for Employer place him in a position of trust and confidence with
respect to certain trade secrets relating to the business of Employer and not
generally known to the public. The Employee acknowledges that in the course of
his employment with the Employer, he will receive certain trade secrets,
know-how, lists of customers, employee records and other confidential
information and knowledge concerning the Business (“Business Information”),
which the Employer desires to protect.  The Employee understands that such
Business Information is confidential and agrees not to reveal such Business
Information to anyone outside the Employer.  The Employee further agrees not to
use such Business Information during the term of this Agreement and thereafter
to compete with the Employer.  Upon termination of this Agreement, the Employee
shall surrender to the Employer all papers, documents, writings, and other
property produced by him or coming into his possession by or through this
Agreement and relating to the information referred to in this Section 26, which
are not general knowledge in the industry, and the Employee agrees that all such
materials will at all times remain the property of the Employer.


27.   Corporate Authority.  Employer acknowledges and agrees that Employee has
the full authorization of its Board of Directors to enter into and perform all
aspects of this Agreement from and after the date it is executed.


28.   Policies.  No change in Employer policy, rules or regulations shall alter,
modify or revoke any provision of this Employment Agreement to the detriment of
Employee.
  
 
10

--------------------------------------------------------------------------------

 
  
29.   Conflict of Interest Policy.    It is the express policy of the Employer
to conduct their affairs in strict compliance with the letter and spirit of the
law and to adhere to the highest principles of business ethics.  Accordingly,
all officers, employees and independent contractors must avoid activities that
are in conflict, or give the appearance of being in conflict, with these
principles and with the interests of the Employer.


30.   Breach.  Each party to this Agreement shall indemnify and hold the other
harmless for any and all losses, costs, damages, expenses, (including attorneys'
fees) incurred by the indemnified party arising out of such party’s breach of
this Agreement or any part thereof, regardless of the judgment or decisions
arising therefrom.  All such losses, costs, damages, expenses and fees shall be
paid within thirty (30) days following tender of a written request.  The
provisions of this Section 30 will survive the term of this Agreement, and
termination of Employee's employment for any reason whatsoever.


31.   Indemnity and Hold Harmless.  To the fullest extent provided by the law,
Employer agrees Employer shall indemnify and hold Employee harmless from any and
all liabilities and/or losses, costs, damages or expenses, (including attorney’s
fees) incurred by Employee in the course and scope of Employee’s duties for
Employer or related in any way to Employee’s association with Employer as an
employee, officer and/or director, including but not limited to, liabilities
arising from shareholder derivative or direct law suits. Employer shall fully
insure Employer's ability to so indemnify Employee and shall present evidence of
such insurance coverage reasonably satisfactory to Employee within one hundred
and twenty (120) days of the execution of this Agreement and from time-to-time
thereafter as may be reasonably requested by Employee. The provisions of this
Section 31 will survive the Term of this Agreement, and termination of
Employee's employment for any reason whatsoever.
  
32.           Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
  
33.           Assignment.   This Agreement is personal to Employee, and Employee
shall not, outside the normal course of business, assign any of Employee's
rights or delegate any of Employee's duties hereunder without the prior written
consent of the Company.  Neither Employee nor Employee's spouse will have the
right to commute, encumber, or otherwise dispose of any future payments due
under this Agreement. The Company shall have the right to assign this Agreement
to a successor in interest in connection with a merger, sale of substantially
all assets, or the like; provided however, that an assignment of this Agreement
to an entity with operations, products or services outside of the industries in
which the Company is then active shall not be deemed to expand the scope of
Employee's covenant not to compete with such operations, products or services
without Employee's written consent. The Company shall require any Person who is
the successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization, or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform, by a written
agreement in form and substance reasonably satisfactory to Employee, all of the
obligations of the Company under this Agreement.  As used in this Agreement, the
term "Company" means the Company as defined herein and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, written agreement, or otherwise.
  

 
11

--------------------------------------------------------------------------------

 
  
34.   Severability.  Employer and Employee agree that should any provision of
this Agreement be declared or be determined by any court of competent
jurisdiction to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby, and said illegal, unenforceable or invalid part, term or
provision will be deemed not to be part of this Agreement.


35.   Confidentiality.  Employee and Employer agree that they shall keep the
terms of this Agreement entirely confidential, except as and to the extent
required to be disclosed by applicable law, code or regulation.


36.   Entire Understanding.  This Agreement contains all the understandings and
agreements between the parties concerning Employee's employment.  This Agreement
replaces any and all prior agreements between Employee and Employer related to
Employee's employment and any and all such prior Agreements are hereby canceled.


37.   Attorney’s Fees Reimbursement.  Employer agrees to reimburse Employee for
Employee’s reasonable attorney fees incurred by Employee in connection with the
negotiation, interpretation, arbitration and/or execution of this Agreement.


38.   No Set-off Rights. The Company's obligations to make the payments and
provide the benefits required by this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
re-coupment, defense or other claim, right or action that the Company may have
against Employee or others.


39.   Notices.  All notices, requests, consents, demands, or other
communications required or permitted to be given pursuant to this Agreement
shall be deemed sufficiently given when delivered either (i) personally with a
written receipt acknowledging delivery, (ii) by confirmed telefax, or (iii)
within three (3) business days after the posting thereof by United States first
class, registered or certified mail, return receipt requested, with postage fee
prepaid and addressed to the following:
  

  If to Employer:
Encom Group, Inc.
12300 Dundee Ct.
Suite 203
Cypress, Texas 77429
Attn: Dale Roberts
        If to Employee:
Mark Van Eman
13403 Oak Alley Lane
Cypress, Texas 77429

  
Any Party, at any time, may designate additional or different addresses for
subsequent notices or communication by furnishing notice to the other Party in
the manner described above.
  

 
12

--------------------------------------------------------------------------------

 
  
40.   Specific Performance.   The Employee acknowledges that a remedy at law for
any breach or threatened breach of Sections 24, 25 or 26 of this Agreement will
be inadequate and that the Employer shall be entitled to specific performance,
injunctive relief, and any other remedies available to it for such breach or
threatened breach.  If a bond is required to be posted in order for the Employer
to secure an injunction, then the Parties stipulate that a bond in the amount of
One Thousand and No/100 Dollars ($1,000) will be sufficient and reasonable in
all circumstances to protect the rights of the Parties.


41.   Binding Effect.  Subject to the provisions of Section 17 of this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto, the Employee’s heirs and personal representatives, and the
successors and assignees of the Employer. Any waiver to be enforceable must be
in writing and executed by the Party against whom the waiver is sought to be
enforced.


42.   Waiver.  Any waiver to be enforceable must be in writing and executed by
the Party against whom the waiver is sought to be enforced.


43.   Governing Law and Arbitration.   This Agreement shall be construed and
enforced in accordance with and governed by the laws of the state of Texas,
without regard to conflict of laws rules thereof.  Each Party agrees that upon
the written demand of the other Party, whether made before or after the
institution of any legal proceedings, but prior to the rendering of any judgment
in that proceeding, all disputes, claims and controversies between them, whether
individual, joint, or class in nature, arising from this Agreement, or any
document, instrument, or agreement executed in connection herewith, including
without limitation contract disputes and tort claims, shall be resolved by
binding arbitration pursuant to International Arbitration Rules of the American
Arbitration Association (“AAA”).  The arbitration shall be conducted by one (1)
arbitrator who shall be selected using a listing process whereby the AAA
administrator shall provide each party with a list of proposed arbitrators who
are generally familiar with the underlying subject matter made the basis of the
dispute.  Thereafter, each Party shall be given ten (10) days to strike any
unacceptable names from the list and number the remaining names in order of
mutual preference.  The arbitration shall be conducted in Harris County,
Texas.  The language of the arbitration shall be in English.  This arbitration
provision shall not limit the right of either Party during any dispute, claim or
controversy to seek, use, and employ ancillary, or preliminary rights and/or
remedies, judicial or otherwise, for the purposes of realizing upon, preserving,
or protecting any rights of either Party, and any such action shall not be
deemed an election of remedies.  Such remedies include, without limitation,
obtaining injunctive relief or a temporary restraining order, obtaining a writ
of attachment or imposition of a receivership, or exercising any rights relating
to personal property, in which event, the Party seeking such equitable relief
can file an action in court notwithstanding this arbitration provision.  In the
event such a court action becomes necessary, each Party agrees to submit to the
personal jurisdiction of the federal and state courts located in Harris County,
Texas.  Any disputes, claims or controversies concerning the lawfulness or
reasonableness of an act, or exercise of any right or remedy, including any
claim to rescind, reform, or otherwise modify this Agreement, shall also be
arbitrated; provided, however, that no arbitrator shall have the right or the
power to enjoin or restrain any act of either Party.  It is understood and
agreed that the arbitrator shall have no authority to award punitive or other
damages not measured by the prevailing Party’s actual damages, except as may be
required by statute.  Judgment upon any award rendered by any arbitrator may be
entered in any court having jurisdiction.  The statute of limitations, estoppel,
waiver, laches and similar doctrines which would otherwise be applicable in an
action brought by a Party shall be applicable in any arbitration proceeding, and
the commencement of an arbitration proceeding shall be deemed the commencement
of any action for these purposes.  The Federal Arbitration Act (Title 9 of the
United States Code) shall apply to the construction, interpretation, and
enforcement of this arbitration provision.  Each Party shall bear its own costs
and expenses and an equal share of the arbitrator’s and administrative fees of
arbitration.
  
 
13

--------------------------------------------------------------------------------

 
  
44.           Attorneys’ Fees. If any litigation is instituted to enforce or
interpret the provisions of this Agreement or the transactions described herein,
the prevailing Party in such action shall be entitled to recover its reasonable
attorneys’ fees from the other Party or Parties hereto.


45.           Drafting. Each of the Parties hereto acknowledges that each Party
was actively involved in the negotiation and drafting of this Agreement and that
no law or rule of construction shall be raised or used in which the provisions
of this Agreement shall be construed in favor or against any Party hereto
because one is deemed to be the author thereof.


46.           Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall have the force and effect of an original, and
all of which shall constitute one and the same agreement.


47.           Acknowledgment of Enforceability. Employee acknowledges and agrees
that this Agreement contains reasonable limitations as to time, geographical
area, and scope of activity to be restrained that do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of Employer.  Therefore, Employee agrees that all restrictions are fairly
compensated for and that no unreasonable restrictions exist.
  
48.           COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT HE IS EXECUTING A LEGAL
DOCUMENT THAT CONTAINS CERTAIN DUTIES, OBLIGATIONS AND RESTRICTIONS AS SPECIFIED
HEREIN.  EMPLOYEE FURTHERMORE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF HIS RIGHT
TO RETAIN LEGAL COUNSEL, AND THAT HE HAS EITHER BEEN REPRESENTED BY LEGAL
COUNSEL PRIOR TO HIS EXECUTION HEREOF OR HAS KNOWINGLY ELECTED NOT TO BE SO
REPRESENTED.


By signing below, the Employee acknowledges that he has received, read, and
agrees to adhere to the terms and conditions contained within this Agreement for
confidentiality requirements, assignment of inventions, and conflict of interest
guidelines.










Signature Page Follows
  

 
14

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first written above at Houston, Texas.




EMPLOYEE:




/s/Mark Van Eman                                           
Mark Van Eman
  

Notices in Care of:
Mark Van Eman
13403 Oak Alley Lane
Cypress, Texas 77429
    And to:
Encom Group, Inc.
Mark Van Eman, Director
        ENCOM GROUP, INC.     /s/ Richard C. Fox       By: Richard C. Fox Its:
Chief Executive Officer         With copies and notices to:
r.davidson@dandslegal.com



  

 
15

--------------------------------------------------------------------------------

 
   
EXHIBIT “A”
  
EMPLOYMENT DUITES
  

The Employee shall serve in the position of President and Chief Operations
Officer (“COO”)


Employee shall report directly to The Chief Executive Officer and to the Board
of Directors regarding all operational matters.


DESCRIPTION:


The COO will have primary day-to-day responsibility for the Operational Services
Group and the Solutions Services Group:


―  
The Operational Services Group charter is to plan, implement, and manage the
organizations business operations, manpower management, technology management,
network operations, and client and product support and information technology.



―  
The Solutions Services Group charter is to plan, implement and manage the
organizations domestic and international sales and marketing operations, CRM
management, sales support, media services, event services and market
intelligence programs.



PRIMARY RESPONSIBILITIES


―  
Lead the overall process of management and corporate decision-making to ensure
the organization maximizes its short, medium and long-term profitability
objectives and shareholder return.



―  
Lead and direct the other executives on the implementation of the company’s
strategic and operational plans



―  
Oversee company operations to insure production efficiency, quality, service,
and cost-effective management of resources.

  
―  
Lead the development and refinement of Company’s vision and strategy



―  
Establish annual and quarterly objectives for the organization and the means by
which to evaluate performance in order to insure successful achievement of
stated goals



―  
Establish and lead the organizations operational procedures, policies and
standards.



―  
Provide for the organization a strong day-to-day leadership presence; bridge
national, regional and international operations and support an open-door policy
among all employees.

   
 
16

--------------------------------------------------------------------------------

 
  
OPERATIONAL SERVICES GROUP RESPONSIBILITIES


―  
Direct and oversee all aspects of the organizations Business Operations
functions; to include but not limited to:



§
Establish and maintain effective project management protocols

   
§
Establish and manage effective procurement processes and policies



§
Effective management of the organizations facilities and office resources



―  
Direct and oversee all aspects of the organizations Manpower Management
functions; to include but not limited to:



§
Development of an annual manpower plan, compensation plan and overall employee
recruiting plan



―  
Direct and oversee all aspects of the organizations Technology Management
functions; to include but not limited to:



§
Develop and manage the organizations intellectual property plan



§
Develop and manage the organizations product development programs



§
Establish and manage the organizations in-house and outsourced    engineering
services



―  
Direct and oversee all aspects of the organizations Network Operations
functions; to include but not limited to:



§
Development, implementation and management of the organizations domestic and
international network strategy



§
Development, implementation and management of the organizations cloud services
programs



―  
Direct and oversee all aspects of the organizations Client and Product
Support  functions; to include but not limited to:



§
Development, implementation and management of the organizations product training
and client training programs, client account management and service activation
programs; development, implementation and management of the product support and
third party support programs



§
Development, implementation and management of the organizations quality control
programs

   

 
17

--------------------------------------------------------------------------------

 
   

―  
Direct and oversee all aspects of the organizations Information
Technology  functions; to include but not limited to:



§
Development, implementation and management of the organizations software
management services to include but not limited to; CRM software, Accounting
Software, Productivity Software, Project Management Software, and Media
Production Software



§
Development, implementation and management of the organizations internal and
external communications services to include but not limited to; domestic phone,
internet, and mobile telecommunications providers

   

SOLUTIONS SERVICES GROUP RESPONSIBILITIES


―  
Direct and oversee all aspects of the organizations domestic and international
sales functions; to include but not limited to:



―  
Lead the company's sales and business development efforts to ensure adherence to
the projected revenue goals and overall budget.

   
―  
Manage and cultivate relationships with resellers, vendors and customers to
secure and expand recurring revenue streams.

   
§
Development, implementation and management of the organizations Plan-to-Sell to
include but not limited to; establishing sales objectives, sales timelines,
budgets, pricing plans and defining the organizations target market segments



§
Direct and oversee all aspects of the organizations CRM Management  functions;
to include but not limited to:



§
Selection and implementation of the organizations CRM software



§
Development, implementation and management of all CRM protocols and policies



§
Establishing sales tracking and reporting metrics and the performance
measurement processes and corrective action procedures to insure achievement of
stated sales goals.



―  
Direct and oversee all aspects of the organizations Sales Support  functions; to
include but not limited to:



§
Establishing, implementation and management of all client and user based
contracts



§
Developing and insuring adequate resources for the sales channel

  
 
18

--------------------------------------------------------------------------------

 
   
―  
Direct and oversee all aspects of the organizations Media Services functions; to
include but not limited to:



§
Developing a media services plan for establishing and providing in-house and
outsourced client support services to include but not limited to; content
production, bulk e-mail services, and lead generation services



―  
Direct and oversee all aspects of the organizations Event Services functions; to
include but not limited to:



§
Development, implementation and management of the organizations tradeshow
strategy and event functions



―  
Direct and oversee all aspects of the organizations Event Services functions; to
include but not limited to:



§
Development, implementation and management of the organization intelligence
gathering programs in order to insure the Company’s ability to react to market
changes in a proactive and timely fashion



―  
Other duties as assigned





 
19

--------------------------------------------------------------------------------

 
  
EXHIBIT “B”


EXECUITVE COMPENSATION PLAN




Base Salary:


The Company shall pay to the Employee no less than one hundred twenty six
thousand dollars and 00/100 ($126,000) as calculated on an annual basis to be
paid bi-weekly in keeping with the standard payroll policies of the Company.


Upon the Company establishing (i) sales contracts with a projected gross value
of $1,500,000 as calculated over a twelve (12) month period and /or (ii) has
obtained a minimum of $1,500,000 in capital financing; the Company shall pay to
the Employee no less than one hundred seventy five thousand dollars and 00/100
($175,000) as calculated on an annual basis to be paid bi-weekly in keeping with
the standard payroll policies of the Company.


Salary Incentive Program:


The Company shall increase the Employee’s Base Salary upon achieving the
following milestones:


1.  
$50,000 One Time Annual Increase Upon Sustaining Cash Flow Breakeven (Net Income
after Cost and Expenses) for three (3) consecutive months



2.  
$50,000 One Time Annual Increase Upon Sustaining Cash Flow Breakeven (Net Income
after Cost and Expenses) for two (2) consecutive quarters



3.  
$50,000 One Time Annual Increase Upon Sustaining Cash Flow Breakeven (Net Income
after Cost and Expenses) for four (4) consecutive quarters



Budget/Cost Containment Incentive Program:


The Company shall pay the Employee a year-end bonus should the Company achieve
the following budget/cost containment performance milestones. These milestones
are specifically based on the percentage that total *Operating Expenses,
calculated as a percentage of the Net Revenues of the Company, are under budget
based on the approved annual Operating Budget.  Operating Budgets will be
approved on an annual basis prior to the end of January of each calendar year:


§
$5,000 Should the Company be 2% Under Budget for the Year

§
$10,000 Should the Company be 4% Under Budget for the Year

§
$15,000 Should the Company be 6% Under Budget for the Year

§
$20,000 Should the Company be 8% Under Budget for the Year

§
$25,000 Should the Company be 10% Under Budget for the Year

  
 
20

--------------------------------------------------------------------------------

 
   
Auto Allowance:


Upon the Company sustaining cash flow breakeven (net income) for three (3)
consecutive months, the Employee shall receive an automobile allowance of
$850.00 per month for the term of the Agreement and all subsequent renewals.


Milestone Performance Bonus:


Employee shall receive a Milestone Performance Bonus, in cash, in an amount
equal to one hundred eighty thousand dollars and no/100 ($180,000.00), which
shall be paid in twelve (12) equal installments of $15,000 upon achieving the
following; (i) the Company has sustained monthly cash flow breakeven for three
(3) consecutive months, and (ii) the Company has established sales contracts
with a projected gross value of $1,500,000 as calculated over a twelve (12)
month period


Profit Sharing Bonus Program:


Employee shall be eligible to participate in a milestone driven profit sharing
bonus pool available for the Company’s senior executives, which shall be based
on the financial performance of Employer as follows:


1.  
Level 1: If the Company reaches an annual sales level of $5 million combined
with an annual gross profit equal to a minimum of 40%; the pool shall receive
$325,000 to be divided equally among the participants.



2.  
Level 2: If the Company reaches an annual sales level of $10 million combined
with an annual gross profit equal to a minimum of 35%; the pool shall receive
$550,000 to be divided equally among the participants.



3.  
Level 3: If the Company reaches an annual sales level of $20 million combined
with an annual gross profit equal to a minimum of 35%; the pool shall receive
$1,000,000 to be divided equally among the participants.



4.  
Level 4: If the Company reaches an annual sales level of $30 million combined
with an annual gross profit equal to a minimum of 30%; the pool shall receive
$1,500,000 to be divided equally among the participants.



5.  
Level 5: If the Company reaches an annual sales level of $40 million combined
with an annual gross profit equal to a minimum of 30%; the pool shall receive
$2,000,000 to be divided equally among the participants.



6.  
Level 6: If the Company reaches an annual sales level of $50 million combined
with an annual gross profit equal to a minimum of 25%; the pool shall receive
$2,250,000 to be divided equally among the participants.



7.  
Level 7: For annual sales that exceed $50 million combined with an annual gross
profit equal to a minimum of 20%, the pool shall receive $2,250,000 plus 2.5% of
the gross revenue that exceeds $50 million.

  
 
21

--------------------------------------------------------------------------------

 
  
The sales levels and gross income amounts and contributions referred to above
shall be cumulative and determined in accordance with generally accepted
accounting principles consistently applied, except to the extent expressly
provided otherwise herein.  All milestone incentive package payments shall be
determined and made annually based on the Employer’s results of operations for
such fiscal annual period (with each Level referred to above to be
proportionately prorated for such quarterly determination), as audited by the
Employer’s independent certified public accountants.  In connection therewith,
Employer shall issue audited financial statements.


No compensation payments will be due to any participant under this milestone
Profit Sharing Pool, including Employee, until Employer reaches the annual sales
level referred to in Level 1.  Payments shall be made hereunder only to the
extent determined to be financially feasible in the sole good faith discretion
of Employer’s audit committee, which shall consist of Employer’s Chief Financial
Officer and that number of independent directors as may be required by SEC
rules.


The Employee’s participation in the profit sharing pool shall be based on the
sole discretion of the Employer’s compensation committee. Notwithstanding that,
an Employee’s participation shall not be less than all other senior management
personnel.  If in the judgment of the members of the compensation committee, the
Employer’s results for the year were impacted positively by the extraordinary
contribution of the Employee, the Employee’s percentage share of the profit
sharing pool may be increased at the sole discretion of the compensation
committee.


*“Operating Expenses” are defined as expenses incurred in carrying out the
Company’s day-to-day activities but are not directly related to generating
sales.  Operating Expenses include such things as payroll, employee benefits,
marketing, professional services, travel, amortization and depreciation, rent
and repairs but exclude interest expense and income tax expense.
   

 
22

--------------------------------------------------------------------------------

 
   
EXHIBIT “D”


EMPLOYMENT AGREEMENT DEFINITIONS


1.  
“Cause” means when used in connection with the termination of employment with
the Company, means the termination of Employee's employment by the Company by
reason of (i) the conviction of Employee of a crime involving moral turpitude by
a court of competent jurisdiction as to which no further appeal can be taken;
(ii) the proven commission by Employee of an act of fraud upon the Company;
(iii) the willful and proven misappropriation of any funds or property of the
Company by Employee; (iv) the willful, continued and unreasonable failure by
Employee to perform material duties assigned to Employee and agreed to by
Employee after reasonable notice and opportunity to cure such performance; (v)
the knowing engagement by Employee in any direct, material conflict of interest
with the Company and which is a specific violation of the Company's conflict of
interest policy, if any, then in effect; (vi) the knowing engagement by
Employee, without the written approval of the Board of Directors of the Company,
in any activity which directly competes with the business of the Company or any
of its Affiliates or which would result in material injury to the Company; or
(vii) the knowing engagement in any activity which would constitute a material
violation of the provisions of the Company's Insider Trading Policy or Business
Ethics Policy, if any, then in effect.



The terms "Cause," "for cause," and "with cause" (in upper or lower case) shall
not include any of the following: (1) bad judgment; (2) negligence other than
gross negligence; (3) any act or omission that was based upon (i) authority
given pursuant to a resolution duly adopted by the Board, (ii) instructions of
the chief executive officer of the Company or (iii) the advice of counsel for
the Company; or (4) any act or omission that the Executive believed in good
faith to have been in the interest of the Company, without intent of the
Executive to gain therefrom, directly or indirectly, a personal profit to which
he was not legally entitled.


2.  
“Change of Control” means the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
"Designated Person") of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended, (the
"Exchange Act")) of 30% or more of either: (1) the then outstanding shares of
Common Stock of Encom (the "Outstanding Encom Common Stock") or (2) the combined
voting power of the then outstanding voting securities of Encom entitled to vote
generally in the election of directors (the "Outstanding Encom Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change in Control if, (i) any acquisition of Common Stock of Encom
or Outstanding Encom Voting Securities directly from Encom (excluding an
acquisition by virtue of the exercise of a conversion privilege), (ii) any
acquisition of Common Stock of Encom or Outstanding Encom Voting Securities by
Encom, (iii) any acquisition of Common Stock of Encom or voting securities of
Encom by any employee benefit plan(s) (or related trust(s)) sponsored or
maintained by Encom or any Outstanding Encom Voting Securities by any
corporation controlled by Encom and approved by the Incumbent Board, or (iv) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, immediately following such reorganization, merger or
consolidation, the conditions described in clauses (1), (2) and (3) of paragraph
(iii) of this definition are satisfied; or
  
(ii)    individuals who, as of the date hereof, constitute the entire Board of
Directors of Encom (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors of Encom (the "Board "); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by Encom shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either (1) an actual or
threatened election contest (as such terms are used in Rule l4a-1 1 of the
Regulation 14A promulgated under the Exchange Act), or an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (2) a plan or agreement to replace a majority of the members of the
Board then comprising the Incumbent Board; or

     
 
23

--------------------------------------------------------------------------------

 
     
(iii)                 approval by the shareholders of Encom of a reorganization,
merger or consolidation, in each case unless, immediately following such
reorganization, merger or consolidation, (1) more than 60% (or such greater
percentage as may be approved by the Incumbent Board) of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation (including, without limitation, a corporation which as a
result of such transaction owns Encom through one or more subsidiaries) and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Encom Common Stock and Outstanding Encom Voting Securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership immediately prior to such
reorganization, merger or consolidation, of the Outstanding Encom Common Stock
or Outstanding Encom Voting Securities, as the case may be, (2) no Designated
Person (excluding Encom, any employee benefit plan(s) (or related trust(s)) of
Encom and/or its subsidiaries or any Person beneficially owning, immediately
prior to such reorganization, merger or consolidation, directly or indirectly,
30% (or such lesser percentage as may be approved by the Incumbent Board) or
more of the Outstanding Encom Common Stock or Outstanding Encom Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 30%
(or such lesser percentage as may be approved by the Incumbent Board) or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or;
  
(iv)    approval by the shareholders of the Encom of: (1) a complete liquidation
or dissolution of Encom or (2) the sale or other disposition of all or
substantially all of the assets of Encom, other than to a corporation, with
respect to which immediately following such sale or other disposition, (A) more
than 60% (or such greater percentage as may be approved by the Incumbent Board)
of the then outstanding shares of common stock of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were beneficial owners, respectively, of the
Outstanding Encom Common Stock and Outstanding Encom Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Encom Common Stock and Outstanding Encom Voting
Securities, as the case may be, (B) no Designated Person (excluding the Encom
and any employee benefit plan (or related trust) of Encom and/or its
subsidiaries or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 30% (or such
lesser percentage as may be approved by the Incumbent Board) or more of the
Outstanding Encom Stock or Outstanding Encom Voting Securities, as the case may
be) beneficially owns, directly or indirectly, 30% (or such lesser percentage as
may be approved by the Incumbent Board) or more of, respectively, the then
outstanding shares of common stock of such corporation or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of Encom.
   
3.
“Confidential Information” means information conveyed or assigned to the Company
by Employee or conceived, compiled, created, developed, discovered or obtained
by Employee from and during his employment relationship with the Company,
whether solely by Employee or jointly with others, which concerns the affairs of
the Company or its Affiliates and which the Company could reasonably be expected
to desire be held in confidence, or the disclosure of which would likely be
embarrassing, detrimental or disadvantageous to the Company or its Affiliates
and without limiting the generality of the foregoing includes information
relating to inventions, and the trade secrets, technologies, products, services,
finances, business plans, marketing plans, legal affairs, supplier lists, client
lists, potential clients, business prospects, business opportunities, personnel
assignments, contracts and assets of the Company or any of its Affiliates and
information made available to the Company or any of its Affiliates by other
parties under a confidential relationship. Confidential Information, however,
shall not include information (a) which is, at the time in question, in the
public domain through no wrongful act of Employee, (b) which is later disclosed
to Employee by one not under obligations of confidentiality to the Company or
any of its Affiliates or Employee, (c) which is required by court or
governmental order, law or regulation to be disclosed, or (d) which the Company
has expressly given Employee the right to disclose pursuant to written
agreement.

    
 
24

--------------------------------------------------------------------------------

 
    
4.  
“Competing Business” means any person, concern or entity which is engaged in,
and to the extent engaged in, a business that is wholly or partially the same as
the Business.



5.  
“Contract Year” shall mean during the term of employment, each year of the
Employee’s employment with the company beginning on the anniversary date of
execution of this Employment Agreement and continuing 365 days thereafter,
ending on that day which is immediately preceding the execution anniversary date
for the following year.



6.  
“Good Reason” means the occurrence of any of the following events:



a.  
Employee is assigned any duties materially inconsistent with, or diminished
from, Employee's positions, duties, responsibilities and status with the Company
immediately prior to the commencement of the Protected Period, or Employee's
status, reporting responsibilities, titles or offices are materially diminished
from those in effect immediately prior to the commencement of the Protected
Period, or Employee is removed from or is not re-elected or appointed to any of
such responsibilities, titles, offices or positions, or Employee's duties and
responsibilities are materially increased without a corresponding increase in
the Employee's compensation (such increase in compensation to be satisfactory to
Employee, in Employee's sole reasonable judgment), except in each case in
connection with the termination of Employee's employment by the Company for
Cause or on account of disability, or as a result of the Employee's death, or by
the Employee for other than Good Reason; or



b.  
Employee's Annual Base Salary is reduced from that in effect immediately prior
to the commencement of the Protected Period or as the same may be increased from
time to time thereafter; or



c.  
The Company fails to continue in effect any benefit or compensation plan,
including, but not limited to, the annual bonus plan, qualified retirement plan,
executive life insurance plan and/or health and accident plan, in which Employee
is participating immediately prior to the commencement of the Protected Period,
or plans providing, in the sole reasonable judgment of Employee, Employee with
substantially similar benefits, or the Company takes any action that would
adversely affect Employee's participation in or reduce Employee's benefits or
compensation under any of such plans (excluding any such action by the Company
that is required by law); or

    
d.  
The Company's principal executive offices are relocated at any time following a
Change in Control more than 20 miles from where such offices were located
immediately prior to such Change in Control; or



e.  
The Company requires Employee at any time following a Change in Control to
relocate more than 20 miles from where Employee's office was located immediately
prior to such Change in Control; or

   
f.  
The amendment, modification or repeal of any provision of the Certificate of
Incorporation or Bylaws of the Company that was in effect immediately prior to
the commencement of the Protected Period, if such amendment, modification or
repeal would materially adversely affect Employee's rights to indemnification by
the Company; or

  

g.  
The Company shall violate or breach any obligation of the Company in effect
immediately prior to the commencement of the Protected Period (regardless
whether such obligation be set forth in the Bylaws of the Company and/or in this
Agreement or any other separate agreement entered into between the Company and
Employee) to indemnify Employee against any claim, loss, expense or liability
sustained or incurred by Employee by reason, in whole or in part, of the fact
that Employee is or was an officer or director of the Company; or

  
 
25

--------------------------------------------------------------------------------

 
     
h.  
The Company shall violate or breach any other material obligation of the Company
owing to Employee in effect immediately prior to the commencement of the
Protected Period relating to Employee's employment with the Company, but only if
such violation or breach (if capable of being remedied) shall continue
unremedied for more than 15 days after written notice thereof is given by
Employee to the Company; or



i.  
The Board (or any nominating committee of the Board) fails to recommend and
support Employee's re-election as a director of the Company if the Employee is a
director of the Company immediately prior to the commencement of the Protected
Period; or



j.  
The Company shall fail to keep in force, for the benefit of Employee, directors'
and officers' insurance policy with coverage amounts and scope equal to the
coverage amounts and scope under such policy immediately prior to the
commencement of the Protected Period; or



k.  
The Company fails to obtain from a successor (including a successor to a
material portion of the business or assets of the Company a satisfactory
assumption in writing of the Company's obligations under this Agreement; or



l.  
The Company fails to provide Employee with office space, related facilities and
support personnel (including, but not limited to, administrative and secretarial
assistance) that are both commensurate with the Employee's position and
Employee's responsibilities to and position with the Company immediately prior
to the Change of Control and not materially dissimilar to the office space,
related facilities and support personnel provided to other executive officers of
the Company or executive officers of similar stature in other businesses; or



m.  
The Company notifies Employee of the Company's intention not to observe or
perform one or more of the obligations of the Company under this Agreement.

   
7.  
“Customer” means a person or entity which buys goods or services from Employer.



8.  
“Protected Period” means the period of time beginning with a Change of Control
and ending 12 months following such Change of Control; provided, however, that
if any event has occurred which could reasonably be expected to result in a
Change of Control and a Change of Control occurs within twelve months after such
event, then the Protected Period will begin on the date of such event and
continue for twelve months after such Change of Control.



9.  
“Territory” means the world.



 
26

--------------------------------------------------------------------------------

 